Hill, O. J.
Williams was convicted of selling intoxicating liquors, 'and lie excepts to the judgment overruling his motion for a new trial. No assignment of error of law is made, and the complaint is that the verdict is without evidence to support it. The evidence is very plain, and in substance is as follows: One witness testified, that he went to a house, where he found three men; that the accused was standing in the door; that he got a pint of whisky in the house; he did not get it or buy it from the accused, and said nothing to him about it; that he went in and got the.whisky off the bed, and threw seventy-five cents down on the bed; that he did not pay the accused for the whisky, and does not know who got paid for it. A policeman testified, that he saw this witness come from the house, and that he caught him and searched him and found a pint of whisky on him; that the defendant lived in the house, and that upon finding the whisky on the person of this witness he immediately went into the house and found no one there but defendant, who was lying across the bed. There was no other evidence, and the accused made no statement to the jury.
In our opinion, the evidence is not sufficient to warrant a verdict of guilty. While the first witness for the State, according to his evidence, did not remember from which of the three men he bought the whisky, he did testify affirmatively that he did not buy it from the accused. The facts that the officer found the accused lying on the bed, and that the accused lived in the house from which the whisky was obtained, may be suspicious circumstances against the accused, but suspicion is not evidence. It is clear that the whisky might have been obtained from one of the other men present, who might also have lived in the same house with the accused. Construing the evidence most strongly against the accused, it fails to’ *686show his guilt to a moral and reasonable certainty and beyond a reasonable doubt; and, therefore, the conviction was unauthorized by law. Judgment reversed.